IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 43491/43492/43563

STATE OF IDAHO,                               )   2016 Unpublished Opinion No. 513
                                              )
       Plaintiff-Respondent,                  )   Filed: April 29, 2016
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
JASON L. WILLIAMS,                            )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County, Hon. Barbara A. Buchanan, District Judge; and appeal from the
       District Court of the First Judicial District, State of Idaho, Kootenai County,
       Hon. Lansing L. Haynes, District Judge.

       Orders revoking probation, affirmed; judgment of conviction and unified sentence
       of five years, with a minimum period of confinement of two years, for burglary,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43491, Jason L. Williams pled guilty to six counts of grand theft, Idaho
Code §§ 18-2403(1), 18-2407(1)(b)(1). The district court imposed concurrent unified sentences
of five years, with two years determinate, and retained jurisdiction. Two days later, in Docket
No. 43563, Williams pled guilty to burglary, I.C. § 18-1401, and the district court imposed a
concurrent unified sentence of six years, with three years determinate, but after a period of
retained jurisdiction, suspended the sentences and placed Williams on probation. Subsequently,

                                              1
Williams pled guilty to burglary in Docket No. 43492 and admitted to violating the terms of his
probation in Docket Nos. 43491 and 43563. The district court consequently revoked probation
and ordered execution of the underlying sentences and imposed a concurrent unified sentence of
five years, with two years determinate, in Docket No. 43492. Williams appeals, contending that
the district court abused its discretion in revoking probation in Docket Nos. 43491 and 43563
and that his sentence in Docket No. 43492 is excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).



                                                2
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Williams’ sentences without modification.           Therefore, the orders revoking
probation and directing execution of Williams’ previously suspended sentences in Docket
Nos. 43491 ad 43563 and the judgment of conviction and sentence in Docket No. 43492 are
affirmed.




                                                 3